Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This correspondence is in response to Applicant’s Reply filed on 3/2/2021.  Claims 8-13 are cancelled, Claims 21-32 are newly added and Claims 18 and 32 are withdrawn as being non-elected.  Claims 1-7, 14-17 and 19-31 are pending.
Election/Restrictions
Applicant's election with traverse of election of Species 2, Figures 1, 2, 4 and 7 in the reply filed on 3/2/2021 is acknowledged.  The traversal is on the ground(s) that the following were not provided: 1) the different features and characteristics of the species; 2) the reasons for the species being independent or distinct; 3) the reasons why the species are mutually exclusive; 4) the different classes and subclasses that would need to be searched; 5) the specific resources and search strategies or search queries that would be employed.  
First, the species were clearly identified by reference to the respective figures.  The “different features and characteristics” of the different species is apparent when looking at the different figures of the different species.  Moreover, the reasons why the species are mutually exclusive is apparent in the very fact that Claims 18 and 32 are withdrawn, as they are drawn to a different species.  Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.1  Claims drawn to different species are mutually exclusive if one 2  That is to say that claims to one species that do not overlap in scope to claims drawn to another species, are restrictable.3  Moreover, species must be patentably distinct from each other.4    
As stated in the previous Office Action a serious search and/or examination burden exits when one of the species requires a different field of search (e.g. employing different search strategies or queries).5  Here, different search queries would be used in searching the various embodiments of the rooftop supports, the placements of the magnets (if any) on the rooftop support, the structural characteristics of the roof and the placement of magnets (if any) thereon, among other features that are found in the figures.  Many different searches would have to be conducted to search the many different variations shown in the different species.  Such different search queries would involve a serious search and examination burden on the Examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The claim identifiers for Claims 18 and Claim 32 are incorrectly indicated as being “Original" and “New”, respectively, rather than “withdrawn.”  This technically makes Applicant's Response Non-Compliant.  Claims 18 and 32 are withdrawn from consideration by the Applicant in their response filed 3/2/2021.6  Claims 18 and 32 will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second connectors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests Applicant amend these limitations to be consistent with the first and second connecting members.  Appropriate correction is required.
Claim 4 recites the limitation “an attachment member” twice, in lines 2 and 3.  The second recitation causes the claim to be indefinite because it is unclear whether the second limitation of “an attachment member” is the same or different than the first recitation.  Appropriate correction is required.
Claim 6 recites the limitation "the waterproof roof membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner 
Claim 7 recites the limitation "the first and second connectors" in lines 2 and 4; and the limitation “the first connector” in line 3; and the limitation “the second connector” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Examiner suggests Applicant amend these limitations to be consistent with the first and second connecting members of Claim 1.  Appropriate correction is required.
Claim 15 recites the limitation “the second connector” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests Applicant amend this limitation to be consistent with the second connecting member of Claim 1.  Appropriate correction is required.
Claim 17 recites the phrase “typically received” in line 5.  This phrase is indefinite because it implies that there are atypical situations where the reception does not occur.  The claim should be drafted where it is clear that the cylindrical outer surface is received in the opening.  Examiner suggest Applicant delete the word “typically.”  Appropriate correction is required.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 199 63 545 (DE 545).

    PNG
    media_image1.png
    553
    609
    media_image1.png
    Greyscale

Regarding Claim 14:  DE 545 discloses a roof system, comprising: a first connecting member (See Annotated Fig. A); a waterproof barrier (See Annotated 
Regarding Claim 15:  De 545 discloses a roof system of claim 14, including: a support body (See Annotated Fig. A) coupled to the second connector (See Annotated Fig. A) above the waterproof barrier, wherein the support body is configured to support rooftop equipment.
Regarding Claim 16:  DE 545 discloses a roof system of claim 15, wherein: the second connecting member comprises a base (See Annotated Fig. A) having one or more magnets (See element 5) positioned adjacent to a bottom surface of the base.
Regarding Claim 28:  DE 545 discloses a roof system comprising: a roof structure (See Annotated Fig. A); a support (See Annotated Fig. A) magnetically interconnected to the roof structure, wherein the support is configured to support a rooftop accessory (2) above the roof structure.
Regarding Claim 29:
Regarding Claim 30:  DE 545 discloses a roof system of claim 29, including: a waterproof membrane (See Annotated Fig. A) disposed between the metal plate and the magnet.
Claim(s) 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,042,080 to Shepherd et al. (Shepherd).

    PNG
    media_image2.png
    515
    372
    media_image2.png
    Greyscale

Regarding Claim 21:  Shepherd discloses a magnetic roof attachment assembly, comprising: a base (See Annotated Fig. B) having an upper portion (See Annotated Fig. B) and a lower portion (See Annotated Fig. B), the lower portion including a magnet (20); a support body (See Annotated Fig. B) 
Regarding Claim 22:  Shepherd discloses a magnetic roof attachment assembly of claim 21, wherein: the lower portion of the base comprises a flange (See Annotated Fig. B) that projects outwardly from the upper portion; the magnet comprises a plurality of magnets (20 – See also Col. 3, lines 38-39) disposed on a lower side of the flange.
Regarding Claim 23:  Shepherd discloses a magnetic roof attachment assembly of claim 22, wherein: the upper portion (See Annotated Fig. B) is tubular (See inner threaded tube of element 28) and extends upwardly above the flange.  
Regarding Claim 24:  Shepherd discloses a magnetic roof attachment assembly of claim 23, wherein: the flange has a circular peripheral edge.  (See Col. 7, line 1 indicating that the shape of element 14 may be circular)
Regarding Claim 25
Regarding Claim 27:  Shepherd discloses a roof system including the magnetic roof attachment assembly of claim 21, the roof system comprising: ferromagnetic material (See Col. 4, lines 12-19); and wherein: the magnet is magnetically coupled to the ferromagnetic material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 545.
Regarding Claim 1:  DE 545 does not explicitly disclose all of the claimed steps of the method claims; however the claimed steps are implicitly disclosed or taught.  DE 545 teaches a method for magnetically attaching rooftop equipment, the method comprising: positioning a first connecting member (See Annotated Fig. A) below a waterproof roof barrier (See Annotated Fig. A); positioning a second connecting member (See Annotated Fig. A) above the waterproof roof 
Regarding Claim 2:  DE 545 teaches a method of claim 1, wherein: the second connecting member comprises at least one magnet (5), and the first connecting member comprises a ferromagnetic material (6).
Regarding Claim 3:  DE 545 teaches a method of claim 1, wherein: the waterproof roof barrier (See Annotated Fig. A) comprises . . . a roofing membrane (3)--.
Regarding Claim 4:  DE 545 teaches a method of claim 1, wherein: the external support system (See Annotated Fig. A) comprises a base (See Annotated Fig. A), an attachment member (See Annotated Fig. A), a support body (See Annotated Fig. A), and an attachment member (See Annotated Fig. A) interconnecting the base and the support body. 
Regarding Claim 7:  DE 545 teaches a method of claim 1, including: disconnecting the first and second connectors (See Annotated Fig. A – this step is implicitly taught because the connection in DE 545 is by magnetism and therefore the connection can be disconnected) by moving the second connector away from the first connector followed by: magnetically interconnecting the first 
Regarding Claim 19:  DE 545 does not explicitly disclose all of the claimed steps of the method claims; however the claimed steps are implicitly disclosed or taught.  DE 545 teaches a method for attaching equipment to a roof having ferromagnetic material (See Annotated Fig. A – element 6) disposed below a waterproof barrier (See Annotated Fig. A), the method comprising: magnetically coupling one or more magnets (5) of an attachment (See Annotated Fig. A) to the ferromagnetic material of the roof through the waterproof barrier without extending a mechanical connector through the waterproof barrier; and positioning equipment (Solar array – 2) on the attachment.
Regarding Claim 20:  DE 545 teaches a method of claim 19, wherein: the equipment comprises . . . a solar array (2)--. 
Allowable Subject Matter
Claims 5, 17, 26 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 806.04(f).
        2 Id.
        3 Id.
        4 See MPEP 806.04(f) – 806.04(h).
        5 See MPEP 808.02.
        6 See Reply filed 3/2/2021, p. 8, line 14.